Order entered December 18, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00850-CV

                   AMERICAN HONDA MOTOR CO., INC., Appellant

                                              V.

     SARAH MILBURN, JOHN MILBURN, AND CAROLYN MILBURN, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16470

                                          ORDER
       Before the Court is appellant’s December 12, 2019 unopposed second motion for an

extension of time to file its brief on the merits. We GRANT the motion and extend the time to

February 3, 2020. We caution the appellant that further extension requests will be disfavored.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE